NEW CENTURY PORTFOLIOS SPECIAL MEETING OF SHAREHOLDERS (Unaudited) A Special Meeting of Shareholders of the Trust (the “Special Meeting”) was held on June 17, 2010, pursuant to notice duly given to all shareholders of record at the close of business on April 30, 2010.At the Special Meeting, shareholders were asked to consider the following two proposals: Proposal 1 – The election of four trustees to the Board, nominated by the Board of Trustees, each to serve until their successors are duly elected and qualified. The proposal was approved by the shareholders of the Trust.The results of the shareholder vote were as follows: Nominee Voted “FOR” the Resolution Voted Against Broker Non-Votes TOTAL Stanley H. Cooper Michael A. Diorio Roger A. Eastman Wayne M. Grzecki Proposal 2 – The ratification of the appointment of BBD, LLP as the Trust’s Independent Registered Public Accounting Firm for the fiscal year ending October 31, 2010. The proposal was approved by the shareholders of the Trust.The results of the shareholder vote were as follows: Name Voted “FOR” Voted Against Abstain Broker Non-Votes TOTAL BBD, LLP
